                        Case 3:19-cv-00066-DB Document 39 Filed 03/08/19 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-66-DB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)               DONALD J. TRUMP, in his official capacity as President of the United States of America

 was received by me on (date)                                                      .

           ’ I personally served the summons on the individual at (place)
                                                                                                  on (date)                                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                           , a person of suitable age and discretion who resides there,
           on (date)                                 , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                                  on (date)                                          ; or

           ’ I returned the summons unexecuted because                                                                                                                 ; or
                                  I served the summons and complaint by certified mail, per Rule 4(i), on February 22, 2019, to: 1) DONALD J. TRUMP, in his official capacity as
          ✔
          ’ Other (specify):      President of the United States of America, 1600 Pennsylvania Avenue, NW, Washington, D.C. 20500; 2) PATRICK M. SHANAHAN, in his official
                                  capacity as Acting Secretary of Defense, 1000 Defense Pentagon, Washington, D.C. 20301; 3) KIRSTJEN M. NIELSEN, in her official capacity as
                                  Secretary of Homeland Security, 245 Murray Lane, SW, Mail Stop 0485, Washington, DC 20528-0485; 4) DAVID BERNHARDT, in his official capacity
                                                                                                                                                                               .
                                  as Acting Secretary of the Interior, 1849 C Street, NW, Washington, DC 20240; 5) STEVEN T. MNUCHIN, in his official capacity as Secretary of the
                                  Treasury, 1500 Pennsylvania Avenue, NW, Washington, D.C. 20220; 6) WILLIAM BARR, U.S. Attorney General, U.S. Department of Justice, 950
                                  Pennsylvania Avenue, NW, Washington, D.C. 20530; 7) JOHN F. BASH, U.S. Attorney for the Western District of Texas, c/o Ms. Stephanie Rico, Civil
                                  Process Clerk, Office of the United States Attorney for the Western District of Texas, 601 N.W. Loop 410, Suite 600, San Antonio, Texas 78216-5597.

           My fees are $                             for travel and $                                   for services, for a total of $                       0.00              .


           I declare under penalty of perjury that this information is true.


 Date:          03/07/2019
                                                                                                                Server’s signature

                                                                                                        Cameron Bills, Paralegal
                                                                                                             Printed name and title

                                                                                               The Protect Democracy Project, Inc.
                                                                                              2020 Pennsylvania Avenue, NW, #163
                                                                                                     Washington, DC 20006
                                                                                                                 Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                                                    Reset
Case 3:19-cv-00066-DB Document 39 Filed 03/08/19 Page 2 of 3
Case 3:19-cv-00066-DB Document 39 Filed 03/08/19 Page 3 of 3
